            Case 1:20-cv-09678-CM Document 4 Filed 02/02/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RYAN RANDOLPH,

                              Plaintiff,                            20-CV-9678 (CM)
                      -against-                               ORDER DIRECTING PRISONER
                                                                  AUTHORIZATION
OFFICER WILSON,

                              Defendant.

COLLEEN McMAHON, Chief United States District Judge:

         By order issued January 5, 2021, the Court directed Plaintiff to either pay the $400.00 in

fees or submit an application to proceed in forma pauperis (IFP) and prisoner authorization

forms. On January 17, 2021, the Court received Plaintiff’s completed IFP application, but he did

not submit a prisoner authorization. Plaintiff is therefore directed to file the attached prisoner

authorization within thirty days of the date of this order.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:     February 2, 2021
           New York, New York

                                                               COLLEEN McMAHON
Case 1:20-cv-09678-CM Document 4 Filed 02/02/21 Page 2 of 3




                                 Chief United States District Judge




                             2
               Case 1:20-cv-09678-CM Document 4 Filed 02/02/21 Page 3 of 3



                                    U NITED S TATES D ISTRICT C OURT
                                  S OUTHERN D ISTRICT OF N EW Y ORK



(full name of the plaintiff/petitioner)
                                                                       CV                             (       )(        )
                            -against-                      (Provide docket number, if available; if filing this with your
                                                           complaint, you will not yet have a docket number.)




(full name(s) of the defendant(s)/respondent(s))


                                          PRISONER AUTHORIZATION
By signing below, I acknowledge that:
(1) because I filed this action as a prisoner, 1 I am required by statute (28 U.S.C. § 1915) to pay
    the full filing fees for this case, even if I am granted the right to proceed in forma pauperis
    (IFP), that is, without prepayment of fees;
(2) the full $350 filing fee will be deducted in installments from my prison account, even if my
    case is dismissed or I voluntarily withdraw it.

I authorize the agency holding me in custody to:
(1) send a certified copy of my prison trust fund account statement for the past six months
    (from my current institution or any institution in which I was incarcerated during the past
    six months);
(2) calculate the amounts specified by 28 U.S.C. § 1915(b), deduct those amounts from my
    prison trust fund, and disburse those amounts to the Court.

This authorization applies to any agency into whose custody I may be transferred and to any
other district court to which my case may be transferred.



Date                                                      Signature



Name (Last, First, MI)                                                   Prison Identification #



Address                                            City                             State          Zip Code
ġ

1
  A “prisoner” is “any person incarcerated or detained in any facility who is accused of, convicted of,
sentenced for, or adjudicated delinquent for, violations of criminal law or the terms or conditions of
parole, probation, pretrial release, or diversionary program.” 28 U.S.C. § 1915(h).
SDNY Rev. 10/26/16
